DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to the response filed on April 18, 2022 (“April 2022 Response”).  The April 2022 Response contained, inter alia, claim amendments (“April 2022 Claim Amendments”) and “REMARKS” (“April 2022 Remarks”).
Claims 1-6 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Levitt (US 8,560,371 B2)(“Levitt”) in view of Toulotte (US 2007/0219874 A1)(“Toulotte”) and further in view of Mak et al. (US 2016/0291820 A1)(“Mak”).

As to Claims 1, 5, and 6, Levitt discloses a terminal device (system 110) [method, and non-transitory computer-readable medium] comprising: 
a processor programmed to:
acquire, from a user, first schedule information including a scheduled visiting place and a scheduled visiting period (“tracking time slots 104 in a schedule 106 of a user,” C.3, L.57, “suggesting an activity 110 (e.g., personal or otherwise) for an open time slot in the schedule 106.” C.3, L.58-59; first schedule information corresponds to time slots that are already blocked, “In yet another example, if the user has blocked out time for a business meeting scheduled for three days in distant city several weeks in the future, the suggestion architecture can retrieve and process this information alone or in combination with other pieces of information to access a flight information and ticketing website to obtain and suggest possible flights (or other modes of travel) to the city…” C.6, L.65-67, C7, L.1-6, C.9, L.29-31);
acquire one or more pieces of recommendation information including information on a facility in, or in a vicinity of, the scheduled visiting place (“hotels reservations, restaurant, rental car, before- and after-work activities (e.g., entertainment), etc., in the city.” C.7, L.4-7, C.7, L.16-26) and information on additional activity information (additional activity information such as the map) that can be used at the facility (“an active link (Map) to a mapping application for finding the directions to the activity, and an active link (Info) for finding additional information about the suggested activity” C.9, L.58-61);
acquire, from the user (“Users can move the mouse over the suggested activity or click on an activity to learn more about the activity. Purchases, bookings, and/or reservations can also be made…” C.4, L.11-14) based on the input selecting the displayed recommendation icon (“suggesting an activity for a full time slot in the personal schedule, accessing user preferences, and suggesting the activity based on the user preferences” C.1, L.22-25), second schedule information (second time slot 114 and facility from the selected suggested second activity 510), which is different than the first schedule information, including the acquired information on the facility included in any one of the pieces of recommendation information and a scheduled visiting period at the facility (C.3, L.41-43, C.4, L.11-14, C.9, L.51-61);
cause the display to display the schedule table including the first schedule information as the first schedule event icon and the second schedule information as a second schedule event icon (“The system 100 includes a user interface (UI) that can show how the activity would look in the calendar by transparently blocking out the time as the user hovers the mouse over the time slot, for example.” C.4, L.7-10, see schedule table of Fig.5), the second schedule event icon being displayed in the schedule table based on the scheduled visiting place and the scheduled visiting period included in the first schedule information (see schedule table of Fig.5); and
control the display to display the additional activity information (additional activity information such as the map) for the facility according to the second schedule information in accordance with an operation of selecting the second schedule information in the schedule table (“Users can move the mouse over the suggested activity or click on an activity to learn more about the activity.” C.4, L. 11-13, “an active link (Map) to a mapping application for finding the directions to the activity, and an active link (Info) for finding additional information about the suggested activity” C.9, L.58-61).
Levitt does not directly disclose 
that the additional activity information is a coupon,
cause a display to display a schedule table including the first schedule information as a first schedule event icon, and to overlay a recommendation icon over the first scheduled information in the display when they is no available time before or after the scheduled visiting period according to the first schedule information; and
receive an input selecting the displayed recommendation icon.
Toulotte teaches additional activity information is a coupon (“the reminder may comprise a coupon” [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levitt in view of Toulotte, and in particular to include in the additional activity information of Levitt, the coupon of Toulotte.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to incentivize the user to visit the facility.

Mak teaches
causing a display to display a schedule table (see interface 701 depcited in Fig.7) including first schedule information as a first schedule event icon (see image depicted for time slot between dentist appt. and job interview depicted in Fig.7), and to overlay a recommendation icon (bus icon 707) over the first scheduled information in the display when there is no available time before or after the scheduled visiting period according to the first schedule information (“In one embodiment, the system 100 determines at least one recommended transportation parameter from among the one or more transportation parameters based, at least in part, on the at least one reachability forecast. For example, the system 100 may determine that driving (icon 709) or taking public transportation (icon 707) are recommended modes of transportation in order for the at least one user to reach his or her next appointment (e.g., appointment 719), but walking (icon 711) is not recommended given the time required to reach the next destination,” [0093], “the user interface platfom1 109 may recommend a restaurant along a route between appointments based on the available time (e.g., fast food for a short time window or a sit down restaurant for a longer time window),” as such there is no time in the slot for a sit down restaurant, a fast food place is recommended, [0088]) and
receiving an input selecting the displayed recommendation icon (“when a user interacts with the bus icon 717 (e.g.,by tapping), the system 100 causes, at least in part, a presentation of information related to the at least one reachability forecast, the one or more transportation parameters (e.g., “a single ride is $2.50”), or a combination thereof” [0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Levitt/Toulotte combination in view of the features of Mak, and in particular to include in the terminal device of Levitt of the Levitt/Toulotte combination, the feature of causing a display to display a schedule table including the first schedule information as a first schedule event icon, and to overlay a recommendation icon over the first scheduled information in the display when they is no available time before or after the scheduled visiting period according to the first schedule information; and receiving an input selecting the displayed recommendation icon, as taught by Mak.
A person having ordinary skill in the art would have been motivated to combine these features because it would “enable users to interact with routing services by providing routing information (e.g., such as reachability forecasts that predict when a user is expected to reach a potential destination)” (Mak, [0001]).

As to Claim 3, the Levitt/Toulotte/Mak combination discloses as discussed above.  Levitt further discloses wherein the processor is further programmed to:  provide, when the second schedule information is acquired, information on the a start point of the scheduled visiting period at the facility according to the second schedule information, to a terminal device at the facility (“the system suggests that the user block out time to choose a restaurant,…and provides links to the candidates for booking” C.3, L.41-42).

As to Claim 4, the Levitt/Toulotte/Mak combination discloses as discussed above.  Levitt further discloses wherein, when the scheduled visiting period according to the second schedule information is within the scheduled visiting period according to the first schedule information (“The system 100 can also suggest activities for the user to do during times already blocked out (filled in) in the calendar (schedule 106).” C.4, L.4-6), the processor causes the display to display a second image representing the second schedule information over a first image representing the first schedule information (“The system 100 includes a user interface (UI) that can show how the activity would look in the calendar by transparently blocking out the time as the user hovers the mouse over the time slot, for example.” C.4, L.7-10).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Levitt in view of Toulotte and further in view of Mak and Keswani et al. (US 2008/0267500 A1)(“Keswani”).

As to Claim 2, the Levitt/Toulotte/Mak combination discloses as discussed above.  
Levitt does not directly disclose wherein the processor is further programmed to: provide, when the processor has caused the display to display the coupon, information indicating that the coupon has been displayed, to a server device.
Keswani teaches a processor programmed to: provide, when the processor has caused the display to display the coupon, information indicating that the coupon has been displayed, to a server device ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Levitt/Toulotte/Mak combination by the feature of Keswani and in particular to include in the Levitt/Toulotte/Mak combination, the feature of wherein the processor is further programmed to: provide, when the processor has caused the display to display the coupon, information indicating that the coupon has been displayed, to a server device, as taught by Keswani.
A person having ordinary skill in the art would have been motivated to combine these features because it would help prevent tampering with the coupon.

Response to Arguments
Applicant's arguments filed in the April 2022 Remarks have been fully considered and addressed below. 
Applicant’s arguments rest and fall on the alleged inadequacy of Miesels.  However, Miesels is no longer relied upon in the rejection.  Mak- a newly cited reference teaches
causing a display to display a schedule table (see interface 701 depcited in Fig.7) including first schedule information as a first schedule event icon (see image depicted for time slot between dentist appt. and job interview depicted in Fig.7), and to overlay a recommendation icon (bus icon 707) over the first scheduled information in the display when there is no available time before or after the scheduled visiting period according to the first schedule information (“In one embodiment, the system 100 determines at least one recommended transportation parameter from among the one or more transportation parameters based, at least in part, on the at least one reachability forecast. For example, the system 100 may determine that driving (icon 709) or taking public transportation (icon 707) are recommended modes of transportation in order for the at least one user to reach his or her next appointment (e.g., appointment 719), but walking (icon 711) is not recommended given the time required to reach the next destination,” [0093], “the user interface platfom1 109 may recommend a restaurant along a route between appointments based on the available time (e.g., fast food for a short time window or a sit down restaurant for a longer time window),” as such there is no time in the slot for a sit down restaurant, a fast food place is recommended, [0088]) and
receiving an input selecting the displayed recommendation icon (“when a user interacts with the bus icon 717 (e.g.,by tapping), the system 100 causes, at least in part, a presentation of information related to the at least one reachability forecast, the one or more transportation parameters (e.g., “a single ride is $2.50”), or a combination thereof” [0097]).
Therefore, the arguments are now moot.

Conclusion
Applicant's amendment filed on April 18, 2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621      
June 4, 2022                                                                                                                                                                                            
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621